

116 HR 1013 IH: ICE and CBP Body Camera Accountability Act
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1013IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. Espaillat (for himself, Ms. Bonamici, Mr. Serrano, Ms. Jayapal, Mr. García of Illinois, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require agents and officers of U.S. Immigration and Customs Enforcement and U.S. Customs and
			 Border Protection to wear body cameras, and for other purposes.
	
 1.Short titleThis Act may be cited as the ICE and CBP Body Camera Accountability Act. 2.Use of body cameras by agents and officers of U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection (a)In generalNot later than the date that the rule under subsection (e) is finalized, the Director of U.S. Immigration and Customs Enforcement (ICE) and the Commissioner of U.S. Customs and Border Protection (CBP) shall ensure that agents and officers of ICE and CBP, as the case may be, wear body cameras when such agents and officers are engaged in official operations.
 (b)ImplementationTo carry out this section, the Director of ICE and the Commissioner of CBP shall establish— (1)policies, procedures, and best practices for the use of body cameras by agents and officers of ICE and CBP, including training relating to the use of such cameras; and
 (2)policies and procedures for carrying out adverse actions under subsection (f). (c)Always-OnBody cameras worn by agents and officers of ICE and CBP shall be turned on at the beginning of the shift of such agents and officers and shall remain on for the duration of such shifts.
 (d)Availability of body camera footageFootage collected by such a body camera shall be made available to each party to any administrative proceeding, civil action, or criminal prosecution to which such footage pertains in accordance with such requirements as the Secretary of Homeland Security shall by rule require under subsection (e). If such footage is not made available, such a party may notify the Director of ICE or the Commissioner of CBP, as the case may be, in writing for purposes of instigating an adverse action described in subsection (f).
 (e)Rule makingNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security shall commence a rule making regarding the use of body cameras and the provision of footage in accordance with subsection (d) that is consistent with the Civil Rights Principles for Body Worn Cameras of the Leadership Conference on Civil and Human Rights, May 2015. The proposed rule shall include a comparison with the American Civil Liberties Union's January 2017 Model Act for Regulating the Use of Wearable Body Cameras by Law Enforcement and An Act Relative to Body-Worn Cameras for Law Enforcement Officers, 2016 N.H. Legis. Serv. 322 (codified at N.H. REV. STAT. ANN. § 105–D (2016)).
 (f)Adverse actions for absence of body camera footageAn agent or officer of ICE or CBP whose body camera does not record footage because of a violation of subsection (c) shall be subject to furlough, reduction in pay or grade, or a suspension of up to 30 days under subchapter II of chapter 75 of title 5, United States Code, as the Director of ICE or the Commissioner of CBP (as the case may be) determines appropriate. If a body camera does not record at a time when the camera is required to be active, the Secretary of Homeland Security may not determine that the camera suffered a malfunction unless the agent or officer submits evidence sufficient to establish that a malfunction occurred.
 (g)Prohibition on new fundingNo additional funding is authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise made available for such purposes.
			